Citation Nr: 1423103	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis, to include psoriatic arthritis, to include as secondary to service-connected psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Z.C.


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran and Z.C. testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.  In December 2012, the Veteran submitted new evidence directly to the Board, along with a waiver of initial Agency of Original Jurisdiction (AOJ) review of this evidence.  The Board will therefore consider this evidence below.  38 C.F.R. §  20.1304(c) (2013).

The Board observes that the January 2009 rating decision denied the claim finding that the evidence received since the last prior denial was not new and material.  However, at that time the two decisions denying the claim in May 2008 were not yet final.  The Veteran submitted a VA medical record within one year of the May 2008 rating decisions which included psoriatic arthritis as a diagnosis on the problem list.  See VA medical record dated in April 2008.  During that year, he also submitted medical records dated in 1990 showing that he had complaints of joint pain and objective evidence of psoriatic nail changes.  This is considered new and material evidence which vitiates the finality of the May 2008 rating decisions pursuant to 38 C.F.R. § 3.156(b).  Moreover, the Veteran's Notice of Disagreement (NOD) was received by VA on May 21, 2008, within the one year period of the second May 2008 rating decision which the notification letter thereof reflects was sent on May 30, 2008.  

The issue of entitlement to an increased rating for the Veteran's service-connected psoriasis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2009 statement of the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This appeal involves a May 2012 Board remand for additional evidentiary development, including, inter alia, providing the Veteran with a VA examination to evaluate the current nature and etiology of his arthritis.  The Board's remand instructions specifically directed that the VA examiner opine as to (1) whether it is at least as likely as not that any arthritis found to be present is related to the  Veteran's active service; (2) whether it is at least as likely as not that any arthritis found to be present is due to our caused by the Veteran's service-connected psoriasis; and (3) whether it is at least as likely as not that any arthritis found to be present is aggravated by the Veteran's service-connected psoriasis.  

The Veteran was afforded a VA examination in July 2012.  X-ray examination revealed degenerative joint disease (DJD) and indicated treatment for osteoarthritis.  In response to a Disability Benefits Questionnaire inquiry regarding systemic involvement of any systems other than joints, the examiner noted that the Veteran's skin and mucous membranes system involvement is attributable to his arthritis condition.  Upon physical examination, the examiner stated that he found no objective evidence of non-degenerative arthritis.  He failed to opine as to the etiology of the Veteran's DJD or osteoarthritis.  Thus, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, a matter of law, the right to compliance with the remand orders"), this matter must again be remanded. 

It is noted that the issue was originally framed as psoriatic arthritis.  However, in light of the diagnoses and other medical information of record, the issue has been recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board additionally notes that private treatment records dated August and October 2012 added to the claims file subsequent to the July 2012 VA examination show that the Veteran has been diagnosed with severe right knee psoriatic osteoarthritis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all outstanding VA treatment records from June 2013 to the present. 

2.  Upon completion of the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any identified arthritic condition, to include degenerative joint disease, osteoarthritis, and psoriatic arthritis.  The claims folder, including a copy of this Remand, must be provided to the examiner for review; the examiner must indicate that the claims folder was reviewed.

All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any arthritic condition had onset during or was caused by the Veteran's active service.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any arthritic condition is due to the Veteran's service-connected psoriasis.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any arthritic condition is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected psoriasis.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's arthritic condition found prior to the aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected psoriasis.  

The examiner's attention is directed to the August 2012 diagnosis of right knee psoriatic osteoarthritis by Dr. H.  If the examiner does not find psoriatic arthritis with respect to the right knee, the examiner is asked to reconcile the diagnosis found on examination with the private diagnosis.

The examiner should provide a complete rationale for any and all conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



